Citation Nr: 1137082	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral defective hearing.  

3.  Entitlement to service connection for chronic bilateral upper idiopathic sensory polyneuropathy, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for chronic bilateral lower idiopathic sensory polyneuropathy, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO which, in part, denied the benefits sought on appeal.  In July 2011, the Veteran testified at a hearing at the RO before the undersigned member of the Board.  

By rating action in July 2011, the RO granted service connection for migraine headaches, and assigned a noncompensable evaluation.  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the rating assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is at least as likely as not related to service.  

2.  In a letter received in August 2010, and clarified in a letter dated in July 2011, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claims of service connection for bilateral defective hearing and chronic bilateral upper and lower idiopathic sensory polyneuropathy.  

CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  The criteria for withdrawal of a Substantive Appeal of service connection for bilateral defective hearing and chronic bilateral upper and lower idiopathic sensory polyneuropathy by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter dated in October 2007 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In light of the favorable decision on the claim for tinnitus, the Board finds that any VA deficiency in complying with VCAA is harmless error and that no useful purpose would be served by remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Tinnitus

The Veteran contends that he has had chronic buzzing in his ears since service and believes that service connection should be established for tinnitus.  

The service records showed that while the Veteran's military occupational specialty (MOS) in service was that of a clerk typist, he was assigned to an artillery battalion in Vietnam which, presumably would have exposed him to some level of acoustic trauma.  Although the service treatment records were negative for any complaints, treatment, abnormalities or diagnosis for tinnitus, the Veteran reported a history of ear, nose or throat trouble on a Report for Medical History at the time of his service separation examination in September 1969.  While the service records did not indicate the specific anatomical problem, the Veteran testified that he has had a chronic high pitched squealing static noise in his ears since returning home from Vietnam.  Additionally, a VA audiological examination in April 2010, included a diagnosis of long-standing periodic bilateral tinnitus.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

In this case, the Veteran is competent to relate his history of tinnitus for many years.  Layno, supra; 38 C.F.R. § 3.159(a)(2).  Further, the Board finds that his explanation for not reporting his tinnitus was reasonable.  As there is nothing in the record to question the reliability of the Veteran's reported history of tinnitus since service, the Board finds that he is credible in reporting a continuity of symptoms since service.  Resolving any doubt on this issue in the Veteran's favor, it is concluded that tinnitus is related to service and service connection is warranted.  

Remaining Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In letters dated in August 2008 and July 2011, the Veteran withdrew his appeal of the claims of service connection for bilateral defective hearing and chronic bilateral upper and lower idiopathic sensory polyneuropathy.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the issues are dismissed.  


ORDER

Service connection for tinnitus is granted.  

The appeal of the claims of service connection for bilateral defective hearing and chronic bilateral upper and lower idiopathic sensory polyneuropathy is dismissed.  




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


